UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-4670


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

ALVIN T. HILL,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:04-cr-00012-F-1)


Submitted:   April 16, 2010                 Decided:   April 27, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Anne M. Hayes,
Jennifer P. May-Parker, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Alvin     T.    Hill     appeals       from       the   district         court’s

judgment revoking his supervised release and sentencing him to

twenty-four       months    of     imprisonment,          a    sentence           above    the

advisory guidelines range.             On appeal, Hill does not challenge

the district court’s finding that he violated the conditions of

his supervised release or the court’s revocation of supervised

release, but he contends his sentence was greater than necessary

to serve the purposes of sentencing and that the court failed to

explain sufficiently its chosen sentence.                     We affirm.

            Although       the    sentence     Hill       received          is    above    the

advisory     sentencing          guidelines      range,        it      is        within    the

applicable statutory maximum sentence.                    Moreover, our review of

the record leads us to conclude that the district court did not

plainly err in its consideration of the statutory factors and

its statement of its reasons for imposing an above-guidelines

sentence.      See United States v. Thompson, 595 F.3d 544, 546 (4th

Cir.   2010)      (providing      standard    of    review);        United        States    v.

Carter,     564 F.3d 325,     330   (4th      Cir.       2009)        (requiring      an

individualized consideration of the sentencing factors as they

apply to the defendant).             We therefore find that the sentence

imposed upon revocation of supervised release is not plainly

unreasonable.       See United States v. Crudup, 461 F.3d 433, 439-40

(4th Cir. 2006) (providing standard); see also United States v.

                                          2
Finley, 531 F.3d 288, 294 (4th Cir. 2008) (“In applying the

‘plainly unreasonable’ standard, we first determine, using the

instructions    given    in    Gall[   v.   United    States,   552 U.S. 38

(2007)], whether a sentence is ‘unreasonable.’”).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with    oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       3